DETAILED ACTION
It is noted to the Applicant that the new Examiner of Record is Kyle W. Kretzer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Status of Claims
Applicant's arguments, filed 01/05/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 01/05/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 4, 6, and 7.
Applicants have left claims 2, 5, and 8 as previously presented.
Applicants have canceled claims 9-15.
Claims 1-8 are the current claims hereby under examination.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 7 is objected to because of the following informalities:
Regarding Claim 7, line 3 currently reads “a wrist as a measurement site”, however, it appears it should read --the wrist as the measurement site--, as a wrist and a measurement site have already been introduced in line 2. 
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 01/05/2022, with respect to claims 1, 7, and 9 have been fully considered and are persuasive. Applicants have amended claims 1 and 7, and have canceled claim 9. The claim objections of claims 1, 7, and 9 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 01/05/2022, with respect to claims 1-6, 8, and 11 have been fully considered and are persuasive. Applicants have amended claims 1, 3, and 4, and further canceled claim 11. The 112(b) rejection of claims 1-6, 8, and 11 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (Pub. No. US 2010/0076328), hereinafter referred to as Matsumura ‘328, in view of .
The claims are generally directed towards a pulse wave measurement device and a pulse wave measurement method of measuring a pulse wave of a wrist.
Regarding Claim 1, Matsumura ‘328 discloses a pulse wave measurement device (Abstract, “pulse wave measurement electrode unit” and Fig. 23) comprising:
a belt (Fig. 23, element 180, “cuff”) configured to be attached around a wrist as a measurement site (Fig. 13, element 180 and element 500, “wrist”, and para. [0093], “cuff to be wrapped around the wrist …”); 
a body (Fig. 23, elements 130-170); 
an operation switch (Fig. 23, element 160, and para. [0142]); 
first and second pulse wave sensors (Fig. 23, elements 20 and 30, “first electrode portion” and “second electrode portion”) which are mounted on the belt in a state of being spaced apart from each other in a width direction of the belt (Fig. 23, elements 20 and 30 are spaced apart from each other in a width direction, and para. [0097], “pulse wave measurement electrode unit … attached on the inner peripheral surface of the cuff …”), the first pulse wave sensor detecting a pulse wave at a first portion of an artery passing through the wrist, and the second pulse wave sensor detecting a pulse wave at a second portion downstream from the first portion of the artery passing through the wrist (Fig. 3, elements 20 and 30, and para. [0076], “electrodes 20A, 20B, 30A, and 30B are arranged aligned in a line on the supporting 
a pressing member having an inflatable or deflatable structure that is mounted on the belt (Fig. 13, element 191, “air bag” and para. [0094], “air bag is included in a cuff cover made of cloth, where the air bag and the cuff cover constitute the cuff …”) and is capable of pressing the first and second pulse wave sensors against the wrist with a pressing force by inflating or deflating in response to a pressure control (Fig. 12, elements 20 and 30, Fig. 13, element 510, para. [0094], “as the air bag expands with the cuff attached to the wrist, the radial artery is lightly compressed by the air bag …”, and para. [0144], “CPU … determines the cuff pressure at which the optimum compression force is obtained”); and
a programmed processor (Fig. 23, element 130, “CPU”), wherein:
when instructed to start a measurement by the operation switch (para. [0142], “subject operates the operation section 160 of the pulse wave measurement device to input the command of power on … initialization of the pulse wave measurement device is performed …”), the programmed processor acts as a search processing unit to set the pressing force generated by the pressing member (Fig. 24, steps S303-308, and para. [0144], “CPU … determines the cuff pressure at which the optimum compress force is obtained …”); and
the programmed processor acts as a measurement processing unit (Fig. 24, steps S311-S312, and para. [0143-0145], “CPU outputs a command to detect the potential difference to the impedance measurement section …”).

	Ukawa teaches of a non-invasive pressure measurement apparatus (Abstract and Fig. 1), including pressure sensors (Fig. 1, elements 40a and 40b, and para. [0038]) and a pressing member having an inflatable or deflatable structure (Fig. 1, elements 20a and 20b, and para. [0028-0029]). Ukawa further teaches of a pressure waveform analyzing unit (Fig. 1, element 50) programmed to acquire first and second pulse wave signals (Fig. 6, element S602, para. [0046]) in a time series (Fig. 3, and para. [0047-0049], the recorded first and second pulse wave signals are recorded in a time series). Ukawa further teaches the pressure waveform analyzing unit is programmed to calculate a cross correlation coefficient between the two waveform signals (Fig. 6, element S603, and para. [0046] and [0064]). Ukawa further teaches a second processing unit 
	However, modified Matsumura ‘328 does not explicitly disclose a body provided integrally with the belt; an operation switch provided with the body; and after determining that, with a certain value of the pressing force, the cross-correlation coefficient exceeds the threshold value, repeatedly acquire a time difference between the first and second pulse wave signals as a pulse transit time, while keeping the pressing force by the pressing member to the certain value by performing the pressure control until a measurement stop is instructed by the operation switch.

	However, modified Matsumura ‘328 does not explicitly disclose the pressing force by the pressing member is maintained at the certain value by performing the pressure control until a measurement stop is instructed by the operation switch. 
	Matsumura ‘709 teaches of a blood pressure information measurement device (Abstract), including a cuff (Fig. 1, element 10A and 40), a programmed processor (Fig. 1, 
Regarding Claim 2, modified Matsumura ‘328 discloses the pulse wave measurement device according to claim 1.
However, modified Matsumura ‘328 does not explicitly disclose wherein the programmed processor: when acting as the search processing unit, incrementally increases the pressing force by the pressing member from a time of starting an operation until the cross-correlation coefficient exceeds the threshold value by performing the pressure control, and when acting as the measurement processing unit, acquires the pulse transit time, while keeping 
Ukawa further teaches the processor increases the pressing force of the pressing member (Fig. 6, element S601) from a time of starting an operation (Fig. 6, element S600), until the cross-correlation coefficient exceeds the threshold value (Fig. 6, element S604, and para. [0055] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by Matsumura ‘328 to incrementally increase the pressing force. Ukawa teaches that incrementally increasing the applied pressure allows for a more accurate result and allows for phase correction (para. [0049]). 
However, modified Matsumura ‘328 does not explicitly disclose the pressing force is kept by the pressing member once the coefficient exceeds the threshold. 
Matsumura ‘709 further teaches that until a stop condition is met, the compression from the cuff is maintained and pulse wave signals are acquired (Fig. 2, elements S103-S108 and para. [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by modified Matsumura ‘328 to additionally explicitly disclose maintaining the contact pressure. Matsumura ‘709 teaches that the air bladder is able to be pressurized and maintained in its compressing state to allow for continuous measurements (para. [0098-0099]). 
Regarding Claim 3, modified Matsumura ‘328 discloses the pulse wave measurement device according to claim 1.

Ukawa further teaches the processor increases the pressing force of the pressing member (Fig. 6, element S601) from a time of starting an operation (Fig. 6, element S600), until the cross-correlation coefficient exceeds the threshold value (Fig. 6, element S604, and para. [0055] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by Matsumura ‘328 to incrementally increase the pressing force. Ukawa teaches that incrementally increasing the applied pressure allows for a more accurate result and allows for phase correction (para. [0049]). 
However, modified Matsumura ‘328 does not explicitly disclose the pressing force is kept by the pressing member once the coefficient exceeds the threshold. 
Matsumura ‘709 further teaches that until a stop condition is met, the compression from the cuff is maintained and pulse wave signals are acquired (Fig. 2, elements S103-S108 and para. [0098]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by 
Regarding Claim 4, modified Matsumura ‘328 discloses the pulse wave measurement device according to claim 1, wherein the first and second pulse wave sensors include respectively first and second pairs of detection electrodes disposed on an inner circumferential surface of the belt (Fig. 12, elements 12, 20A, 20B, 30A, 30B, and para. [0097]), the first pulse wave sensor outputs, via the first pair of the detection electrodes, a signal which represents an impedance of the first portion as the first pulse wave signal, and the second pulse wave sensor outputs, via the second pair of the detection electrodes, a signal which represents an impedance of the second portion as the second pulse wave signal (para. [0070-0071], “impedance measurement section is means for measuring the fluctuation of the biological impedance between the electrodes 20B and 30B …” and Fig. 13, element 12 and 510). 
Regarding Claim 5, modified Matsumura ‘328 discloses a blood pressure measurement device comprising: the pulse wave measurement device according to claim 1.
However, modified Matsumura ‘328 does not explicitly disclose wherein: the programmed processor acts as a first blood pressure calculation unit to calculate a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure.
Braintree further teaches the programmed processor calculates a blood pressure based on the pulse transit time using the pulse transit time and the blood pressure (para. [0013-0014] and para. [0090]). It would have been obvious to one of ordinary skill in the art before the 
Regarding Claim 6, modified Matsumura ‘328 discloses the blood pressure measurement device according to claim 5, wherein: the pressing member is a fluid bag provided along the belt (Fig. 23, element 191, and para. [0094]), on the body, there are mounted: a pump capable of supplying the fluid bag with air (Fig. 23, element 184, and para. [0096]); and the programmed processor, wherein for blood pressure measurement by an oscillometric method, the programmed processor acts as a pressure control unit to perform the pressure control by supplying the fluid bag with air using the pump, and act as a second blood pressure calculation unit to calculate a blood pressure based on a pressure of the air in the fluid bag (para. [0152] and [0158]).
Regarding Claim 7, Matsumura ‘328 discloses a pulse wave measurement method of measuring a pulse wave of a wrist as a measurement site (Abstract, “pulse wave measurement electrode unit”, and para. [0006], “measurement method”) by including:
a belt (Fig. 23, element 180, “cuff”) configured to be attached around a wrist as a measurement site (Fig. 13, element 180 and element 500, “wrist”, and para. [0093], “cuff to be wrapped around the wrist …”);
a body (Fig. 23, elements 130-170);

first and second pulse wave sensors (Fig. 23, elements 20 and 30, “first electrode portion” and “second electrode portion”) mounted on the belt in a state of being spaced apart from each other with in a width direction of the belt (Fig. 23, elements 20 and 30 are spaced apart from each other in a width direction, and para. [0097], “pulse wave measurement electrode unit … attached on the inner peripheral surface of the cuff …”);
 a pressing member having an inflatable or deflatable structure that is mounted on the belt (Fig. 13, element 191, “air bag” and para. [0094], “air bag is included in a cuff cover made of cloth, where the air bag and the cuff cover constitute the cuff …”) and is capable of pressing the first and second pulse wave sensors against the wrist with a pressing force by inflating or deflating in response to a pressure control (Fig. 12, elements 20 and 30, Fig. 13, element 510, para. [0094], “as the air bag expands with the cuff attached to the wrist, the radial artery is lightly compressed by the air bag …”, and para. [0144], “CPU … determines the cuff pressure at which the optimum compression force is obtained”); and 
a programmed processor  (Fig. 23, element 130, “CPU”), 
the pulse wave measurement method comprising: 
in a state where the belt is attached around the wrist and the pressing member presses the first and second pulse wave sensors against the wrist with the pressing force Fig. 12, elements 20 and 30, Fig. 13, element 510, para. [0094], “as the air bag expands with the cuff attached to the wrist, the radial artery is lightly compressed by the air bag …”, and para. [0144], “CPU … determines the cuff pressure at which the optimum compression force is obtained”), detecting a pulse wave at a first portion of an artery 
by the programmed processor, -5-Application No. 16/448,456
setting the pressing force by the pressing member when instructed to start a measurement by the operation switch (Fig. 24, steps S303-308, and para. [0144], “CPU … determines the cuff pressure at which the optimum compress force is obtained …”). 
However, Matsumura ‘328 does not explicitly disclose a body provided integrally with the belt; an operation switch provided with the body; the programmed processor acquiring first and second pulse wave signals which the first and second pulse wave sensors output respectively in a time series, and calculating a cross-correlation coefficient between waveforms of the pulse wave signals; determining whether the cross-correlation coefficient exceeds a predetermined threshold value, while varying the pressing force by performing the pressure control and after determining that, with a certain value of the pressing force, the cross- correlation coefficient exceeds the threshold value, repeatedly acquiring a time difference between the first and second pulse wave signals as a pulse transit time, while keeping the pressing force by the pressing member to the certain value by performing the pressure control until a measurement stop is instructed by the operation switch. 

	However, modified Matsumura ‘328 does not explicitly disclose a body provided integrally with the belt; an operation switch provided with the body; and after determining that, with a certain value of the pressing force, the cross-correlation coefficient exceeds the threshold value, repeatedly acquire a time difference between the first and second pulse wave signals as a pulse transit time, while keeping the pressing force by the pressing member to the certain value by performing the pressure control until a measurement stop is instructed by the operation switch.
	Braintree teaches of a non-invasive device and method for determining a pressure of blood (Abstract and Fig. 5). Braintree teaches the non-invasive device includes a first and second pulse wave sensor spaced apart (Fig. 5, elements 56 and 58), mounted on a wrist worn band (Fig. 5, element 70). Braintree teaches a programmed processor (Fig. 7, element 82) to calculate blood pressure based on the pulse transmit time obtained from the first and second pulse wave sensors (para. [0090]). Braintree further teaches of a body provided integrally with the belt (Fig. 5, element 52, and para. [0090]), including an operation switch (Fig. 7, elements 86 and 88). Braintree further teaches acquiring pulse transit times after a condition is met (para. [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse wave measurement device disclosed by modified Matsumura ‘328 to include a body integral with the belt to house the programmed processor and to acquire pulse transit times after a cross-correlation exceeds a threshold value. Braintree teaches the wrist-worn device allows for a main unit to be attached to the device, 
	However, modified Matsumura ‘328 does not explicitly disclose the pressing force by the pressing member is maintained at the certain value by performing the pressure control until a measurement stop is instructed by the operation switch. 
	Matsumura ‘709 teaches of a blood pressure information measurement device (Abstract), including a cuff (Fig. 1, element 10A and 40), a programmed processor (Fig. 1, element 130), and acquires a pulse wave (Fig. 2, element S105). Matsumura ‘709 further teaches of an operation button on the operation unit to start a measurement (para. [0098]). Matsumura ‘709 further teaches the measurement device continues to receive, collect, and display pulse wave information (para. [0099-0100]), until a stop condition is met. Matusumura ‘709 further teaches the stop command is an input of a command to stop measurement by the subject (para. [0100]). Matsumura ‘709 further teaches once the stop condition is met, the bladder compression deflates and the device stops collecting information (Fig. 2, elements S109 and S110, and para. [0100]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by modified Matsumura ‘328 to additionally include a stop condition as taught by Matsumura ‘709. Matsumura ‘709 teaches a stop condition allows for measurements to be repeated while maintain the same lightly compression to allow for volume pulse wave changes to be acquired in real time (para. [0100]). One of ordinary skill in the art would have further 
Regarding Claim 8, modified Matsumura ‘328 discloses the pulse wave measurement device according to claim 1.
However, modified Matsumura ‘328 does not explicitly disclose wherein when acting as the measurement processing unit, the programmed processor acquires as the pulse transit time, a time difference between a peak of the first pulse wave signal and a peak of the second pulse wave signal.
Ukawa further teaches the pressure waveform analyzing unit acquires a pulse transit time, by measuring the temporal difference between peaks of the first pulse wave and the second pulse wave signal (para. [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the programmed processor disclosed by modified Matsumura ‘328 to additional include a difference between peaks of the pulse signals. Ukawa teaches that the difference between peaks allows for phase correction (para. [0049]).
Response to Arguments
Applicant’s arguments, see page 7-10 of Remarks, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Applicants have further canceled claims 9-15. However, upon further consideration, a new ground(s) of rejection is made in view of Matsumura et al. (Pub. No. US 2010/0331709), hereinafter referred to as Matsumura ‘709. See rejection of claims 1-8 above.
Double Patenting - Withdrawn
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 01/05/2022, with respect to claims 9-15 have been fully considered and are persuasive. Applicants have canceled claims 9-15, rendering the double patenting objection moot. The double patenting objection of claims 9-15 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791